Citation Nr: 1416669	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-14 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a left ankle disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1974 to October 1977.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO awarded the Veteran service connection for a left ankle disability, and assigned an initial 10 percent rating effective June 22, 2009.  The Veteran disagreed with this assigned rating and perfected this appeal.

In November 2011, the Veteran testified at personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013) based on information in the claims file indicating that the Veteran is homeless.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran currently receives disability payments from the Social Security Administration (SSA).  The record does not reflect that any request has been made for SSA records, to include any medical records related to his initial award or to any ongoing assessments.  As these SSA records could shed additional light on the issues currently before the Board, they should be obtained for consideration.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In addition, VA last evaluated the Veteran's left ankle disability almost four years ago in May 2010.  At that time, the VA examiner observed left ankle limitation of the motion of 0-15 degrees in dorsiflexion and 0-25 degrees in plantar flexion without pain, and without additional limitation on repetitive use.  Since that examination however, the Veteran has specifically testified that he is having trouble moving his left ankle in any direction, and that moving his ankle up and down is now "extremely painful," resulting in swelling and the need to wear oversized shoes for comfort.  See the November 2011 hearing transcript, at 4.  VA treatment reports dated subsequent to the May 2010 VA examination also include observations of left foot drop, as well as decreased range of motion to less than 5 degrees in dorsiflexion.  See the Veteran's July 12, 2010 VA Rehabilitation Progress Note and January 31, 2012 VA Podiatry Consult Report, respectively.  Although a new examination is not warranted based merely upon the passage of time, in this case the competent evidence of record dated subsequent to the May 2010 examination suggests that the Veteran's left ankle disability may have worsened in severity.  As such, an updated ankle examination should be scheduled on remand.

Notably, at the November 2011 hearing, the Veteran also asserted that his left ankle disability has prevented him from maintaining full employment.  See the November 2011 hearing transcript, at 6-7.  The Board finds that based on this testimony, the issue of entitlement to TDIU is reasonably raised.  On remand, the RO should incorporate consideration of whether the Veteran is entitled to a TDIU award in its readjudication of the Veteran's claim for a higher initial rating for his service-connected left ankle disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, it appears that the Veteran has received regular treatment for his left ankle from VA through at least January 2012.  Any additional relevant VA treatment records dated from January 2012 to the present day should be requested and obtained.  The Veteran should also be afforded an opportunity to submit any private treatment records not currently of record that he thinks would be beneficial to his appeal, or request VA to obtain such records on his behalf.  Of note, the Veteran indicated at his November 2011 hearing that he received treatment from Dr. E.K. for his ankle, but has neither submitted these records, nor authorized VA to obtain them on his behalf.

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any relevant outstanding VA treatment records dating from January 2012 to the present day. 

2.  Send the Veteran a letter affording him an opportunity to submit any relevant private treatment records he may have in his possession, to include those from Dr. E.K., or to authorize VA to obtain such records on his behalf.  

3.  With any needed assistance from the Veteran, obtain from SSA records pertinent to his award of disability benefits as well as any ongoing medical assessments associated with this award, if any.  

4.  If any of the records identified in items (1)-(3) above are requested but unavailable, clearly document the claims file to that effect, and notify the Veteran of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

5.  Upon completion of items (1)-(4), schedule the Veteran for a VA examination to assess the current nature and severity of his left ankle disability.  The entire claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS), and a copy of this REMAND should be made available to, and reviewed by the examiner. 

All signs and symptoms of the service-connected left ankle disability should be reported in detail, and any tests or studies deemed helpful by the examiner should be conducted.  In particular, the examiner should specifically identify (1) ranges of motion of the Veteran's left ankle, including motion accompanied by pain, in degrees; and (2) functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  The examiner should also comment upon observations of left foot drop identified by a July 12, 2010 VA physician and indicate to what extent, if at all, the Veteran's current left ankle disability includes a neurological component.  

Finally, the examiner should comment upon the Veteran's work history and the impact his left ankle disability has, if any, on his ability to secure or follow a substantially gainful occupation.

All opinions provided should be thoroughly explained, and a well-reasoned rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided.

6.  Then, readjudicate the Veteran's initial rating claim and his claim for TDIU.  If the benefits sought on appeal remain denied, in whole or in part, send the Veteran and his representative a Supplemental Statement of the Case, and afford them a reasonable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



